PER CURIAM.
— Action to recover $1,233.76, alleged to be due by defendant under the terms of a written lease between plaintiffs as lessors and defendant as lessee. Defendant denied the indebtedness and alleged a surrender of the lease and an assignment of all his interest therein, with plaintiffs’ consent, and for the consideration of a release of his obligations thereunder, to the firm of T. J. Sherman & Co., of which firm defendant alleged plaintiff, O’Rourke, and defendant, and others were members. Trial to jury. Yerdict and judgment for defendant. Plaintiffs’ motion for a new trial upon the ground of the insufficiency of the evidence to sustain the verdict was granted. Defendant appeals from the order granting a new trial.
*311The record discloses a substantial conflict in the evidence as to material matters. The action of the trial court was therefore within the exercise of its sound discretion and cannot be disturbed by this Court. The order appealed from is affirmed.

Affirmed.